DETAILED ACTION
This action is in response to claims filed 12/27/2021 for application 15/845,509. Claims 1, 11, 19, and 20 have been amended, claims 4, 9 and 22 have been canceled, and claims 23-25 are newly presented. Claims 1-3, 5-7, 10-20, and 23-25 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 10-20 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claims 1 recites, in part, obtaining a set of decision alternatives, obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input, determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, interacting with the decision makers, and identifying sub-groups of decision makers that 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device”, “processor device”, and “the multi-model synthesis module”. The – “memory device”, “processor device”, and “the multi-model synthesis module”, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claim further recites: obtaining, with one or more cognitive sensors, data input from the decision makers… Obtaining data input from decision makers with one or more cognitive sensors is an insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application. Additionally, the modalities of communication including a text modality, a voice modality, and a visual modality are just more specifics of the judicial exception and do not amount to an integration of the judicial exception into a practical application nor significantly more than the judicial exception. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor device, memory device, and multi-modal synthesis module to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). Additionally, the limitation of obtaining data input from decision makers with one or more cognitive sensors is also well-understood, routine and conventional, as evidenced by Kephart et al. (“A Symbiotic Cognitive Computing Perspective on Autonomic Computing”, § I. Introduction). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: a step of presenting to the decision makers the decision as a ranked list of the decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
As noted above, the claim does recite the additional element “processor device”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 1 above. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of analyzing the degree of consensus comprises measuring the degree of consensus for each decision alternative across the set of decision makers. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: a step of facilitating termination of the decision process by comparing the analysis of the degree of consensus to at least one pre-determined threshold. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
As noted above, the claim does recite the additional element “processor device”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 1 above. The claim is not patent eligible.

	Regarding claim 6, the rejection of claim 5 is further incorporated, and further, the claim recites: wherein the step of facilitating termination of the decision process further comprises presenting to the decision makers a visualization of the analysis of the degree of consensus. Presenting data to the decision makers is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. 
The claim further recites: providing an interface by which the decision makers can determine whether the decision process is to be terminated. Providing an interface for decision makers to determine if a decision process should be terminated is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. 
The claim does not include any additional elements that amount to significantly more than the judicial exception. These limitations are just a nominal or tangential addition to the claim, and presenting data and providing an interface are also well-understood, routine and conventional, as evidenced by Perez (“A Mobile Decision Support System for Dynamic Group Decision-Making Problems”, See Fig. 7 and Fig. 9(b)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 7, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the step of actively suggesting comprises using at least one of text synthesis and speech synthesis to suggest the sub-groups of decision makers and associated subsets of decision alternatives to be discussed. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of actively facilitating the discussion comprises providing factual information relating to the decision alternatives under discussion. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of actively facilitating the discussion comprises leading the sub-groups through a series of questions designed to help the decision makers re-evaluate their assessments of desirability of the various decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of at least two of the decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of a specified subset of the full set of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker to evaluate each member of a specified subset of the full set of decision alternatives along a specified set of attributes. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of identifying the sub-groups of decision makers comprises: applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. This claim recites mathematical steps in addition to the mental steps identified in the rejection of claim 5, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, the rejection of claim 2 is further incorporated, and further, the claim recites: wherein the step of presenting the decision further comprises outputting an assessment of the degree to which that consensus corresponds to provided decision maker preferences. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining input representing the set of decision alternatives comprises actively eliciting from the decision makers a list of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 19, 
Step 1 Analysis: Claim 19 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claim 19 recites, in part, obtaining a set of decision alternatives, obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input, determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, interacting with the decision makers, and identifying sub-groups of decision makers that one of agree and disagree with one another. The limitations of obtaining a set of decision alternatives, further obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input and determining a degree of consensus using that information, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations: reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, interacting with the decision makers, actively facilitating the discussion and setting up communication channels between the decision makers are a method of organizing human activity. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device”, “processor device”, and “the multi-model synthesis module”. The – “memory device”, “processor device”, and “the multi-model synthesis module”, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claim further recites: obtaining, with one or more cognitive sensors, data input from the decision makers… Obtaining data input from decision makers with one or more cognitive sensors is an insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application. Additionally, the modalities of communication including a text modality, a voice modality, and a visual modality are just more specifics of the judicial exception and do not amount to an integration of the judicial exception into a practical application nor significantly more than the judicial exception. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor device, memory device, and multi-modal synthesis module to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). Additionally, the limitation of obtaining data input from decision makers with one or more cognitive sensors is also well-understood, routine and conventional, as evidenced by Kephart et al. (“A Symbiotic Cognitive Computing Perspective on Autonomic Computing”, § I. Introduction). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.


Regarding claim 20, 
Step 1 Analysis: Claim 20 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claim 20 recites, in part, obtaining a set of decision alternatives, obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input, determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, interacting with the decision makers, and identifying sub-groups of decision makers that one of agree and disagree with one another.. The limitations of obtaining a set of decision alternatives, further obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input and determining a degree of consensus using that information, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations: reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, interacting with the decision makers, actively facilitating the discussion and setting up communication channels between the decision makers are a method of organizing human activity. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device”, “processor device”, “processor-readable storage medium”, and “the multi-model synthesis module”. The – “memory device”, “processor device”, “processor-readable storage medium”, and “the multi-model synthesis module”, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claim further recites: obtaining, with one or more cognitive sensors, data input from the decision makers… Obtaining data input from decision makers with one or more cognitive sensors is an insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application. Additionally, the modalities of communication including a text modality, a voice modality, and a visual modality are just more specifics of the judicial exception and do not amount to an integration of the judicial exception into a practical application nor significantly more than the judicial exception.  The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor device, memory device, and multi-modal synthesis module to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). Additionally, the limitation of obtaining data input from decision makers with one or more cognitive sensors is also well-understood, routine and conventional, as evidenced by Kephart et al. (“A Symbiotic Cognitive Computing Perspective on Autonomic Computing”, § I. Introduction). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 23, the rejection of claim 19 is further incorporated, and further, the claim recites: wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 19 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 24, the rejection of claim 19 is further incorporated, and further, the claim recites: wherein the step of identifying the sub-groups of decision makers comprises: applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. This claim recites mathematical steps in addition to the mental steps identified in the rejection of claim 19, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 25, the rejection of claim 20 is further incorporated, and further, the claim recites: wherein the step of identifying the sub-groups of decision makers comprises: applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. This claim recites mathematical steps in addition to the mental steps identified in the rejection of claim 20, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-15, 17-20, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Palomares et al. (A Consensus Model to Detect and Manage Noncooperative Behaviors in Large-Scale Group Decision Making, hereinafter "Palomares") in view of Perez et al. (A Mobile Decision Support System for Dynamic Group Decision-Making Problems, hereinafter "Perez") and further in view of Kephart et al. ("A Symbiotic Cognitive Computing Perspective on Autonomic Computing", hereinafter "Kephart").


Regarding claim 1, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
and determine a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being above a predetermined acceptance level, reporting the decision to the decision makers (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process.” [pg. 520, right col, § Consensus Control; It is implicit that by moving on to the selection process, the decision would need to be reported to the decision makers in order for a decision to be selected.]);
in response to the degree of consensus being below the predetermined acceptance level (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds.” [pg. 520, right col, § Advice Generation]), actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be determined acceptable to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]); 
wherein the step of determining the degree of consensus comprises identifying sub-groups of decision makers that one of agree and disagree with one another across the set of decision alternatives (“
    PNG
    media_image1.png
    94
    493
    media_image1.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would agree with one another. See further: “
    PNG
    media_image2.png
    77
    327
    media_image2.png
    Greyscale
” [pg. 523, § R2., ¶2]); and
However Palomares fails to explicitly teach fails to explicitly teach A system comprising: 
one or more memory devices; and 
one or more processor devices operatively coupled to the one or more memory devices and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, the one or more processor devices executing steps comprising:
obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers
Perez teaches A system comprising [See Fig. 11]: one or more memory devices; and one or more processor devices operatively coupled to the one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], the one or more processor devices executing steps comprising:
 and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]
Palomares/Perez fails to explicitly teach obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
Kephart teaches obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication (“To help develop our notion of symbiotic cognitive systems working in partnership with humans, we built a prototype mergers and acquisitions system. The prototype is situated in our laboratory, which contains several cameras, kinects, microphones, input devices such as wands, and displays, including a large 4x4 multi-panel display in the front. (note: corresponds to one or cognitive sensors) As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent) (note: corresponds to multiple modalities of communication), an avatar that represents the system.” [pg. 110, § II. Cognitive M&A Prototype, ¶1; See further figure 1 on pg. 111, “People working with one another and with the mergers and acquisitions prototype to discover companies that match desired criteria, obtain detailed information about likely candidates, and winnow the choices down to a small number that are most suitable.” corresponds to indicators of desirability correspond to the decision alternatives.]) wherein the modalities of communication include a text modality, a voice modality (“Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]), and a visual modality (“As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent), an avatar that represents the system [pg. 110, § II. Cognitive M&A Prototype, ¶1]);   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input (“Figure 2 provides a high-level view of the multi-agent architecture. Over 20 agents communicate with one another via REST APIs and a pub-sub messaging system. The objective of the first part of the flow is command interpretation. Except for the M&A parser agent, all of the agents involved at this stage are entirely general, and could support any other cognitive application. Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel. The system can use either the commercial Dragon Systems speech recognition engine2 or a proprietary one. The M&A parser agent subscribes to the TRANSCRIPT pub-sub channel. Using regular expressions, it processes utterances containing the attention word “Celia” into a JSON structure that captures the type of command and any relevant parameters, and publishes it to the COMMANDS channel…Thus a single request from a user may trigger a cascade of agent-to-agent communication throughout the system, eventually culminating in appropriate activity on the display and/or synthesized speech being played over the speaker.” [pg. 110, § II. Cognitive M&A Prototype, ¶4-5; See further Fig. 2 on pg. 111 discloses architecture combining the data inputs.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 2, Palomares/Perez/Kephart teaches the system of claim 1, where Perez further teaches wherein the one or more processor devices execute a step of presenting to the decision makers the decision as a ranked list of the decision alternatives (“This phase transforms the global information about the alternatives into a global ranking of them, from which the set of solution alternatives is obtained.” [pg. 1247, bottom left column, § Exploitation; note: Examiner is interpreting the set of solution alternatives to include the decision.]). 
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Kehpart’s teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 3, Palomares/Perez/Kephart teaches the system of claim 1, where Palomares further teaches wherein the step of analyzing the degree of consensus comprises measuring the degree of consensus for each decision alternative across the set of decision makers (“
    PNG
    media_image3.png
    367
    456
    media_image3.png
    Greyscale
” [pg. 520, right column, section c); note: cml k is calculated using a consensus matrix using a set of experts. The degree of consensus is computed using cpl k = cml k]).

Regarding claim 5, Palomares/Perez/Kephart teaches the system of claim 1, where Palomares further teaches wherein the one or more processor devices execute a step of facilitating termination of the decision process by comparing the analysis of the degree of consensus to at least one pre-determined threshold (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process” [pg. 520, right column, § 3) consensus control, lines 1-4; note: Examiner is interpreting when the consensus reaching process (CRP) ends would equivalent to the termination of the decision process.]).

Regarding claim 6, Palomares/Perez/Kephart teaches the system of claim 5, where Palomares further teaches wherein the step of facilitating termination of the decision process further comprises presenting to the decision makers a visualization of the analysis of the degree of consensus (“A visual analysis of the consensus evolution among decision makers’ preferences throughout the discussion process, by means of a CRP monitoring tool to distinguish between those decision makers who move their preferences toward consensus and those ones who do not cooperate to achieve it, would also be very convenient to analyze consensus models.” [pg. 517, left column, ¶1]
Palomares fails to explicitly teach and providing an interface by which the decision makers can determine whether the decision process is to be terminated.
Perez teaches and providing an interface by which the decision makers can determine whether the decision process is to be terminated (“At the end of the decision process, the device will show to the experts the set of solution alternatives as an ordered set of alternatives, marking the most relevant ones [see Fig. 9(b)]. [pg. 1250, left column, § output; note: Examiner is interpreting providing an interface to be equivalent to displaying on a screen of a device a set of solutions thus the selection process has been reached.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Kephart’s teachings teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 7, Palomares/Perez/Kephart teaches the system of claim 1, where Perez further teaches wherein the step of actively suggesting comprises using at least one of text message and speech synthesis to suggest the sub-groups of decision makers and associated subsets of decision alternatives to be discussed. (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: See Fig. 13 where the system asks a question via text message to change an alternative of the discussion. Thus suggesting a new subset of alternatives to be discussed.]) 
Kephart further teaches using at least one of text synthesis (“Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]) and speech synthesis (“In response to requests from human participants, or sometimes proactively, Celia communicates through the displays and via speakers that play synthesized speech over the laboratory speakers.” [pg. 110, § II. Cognitive M&A Prototype, ¶2]) 
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]
Regarding claim 10, Palomares/Perez/Kephart teaches the system of claim 1, where Perez further teaches wherein the step of actively facilitating the discussion comprises providing factual information relating to the decision alternatives under discussion (“Due to external factors, e.g., bookings cancelled, a new good restaurant called “Rodizio” is now available to celebrate dinner. Therefore, the list of new alternatives has a new element, and the system suggests that the bad restaurant is removed and the new one is inserted in the discussion subset.” [bottom right column of pg. 1253 – top left column of pg. 1254; note: A booking being canceled or a new restaurant is available would correspond to a “fact” which influences the discussion process among the alternatives.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Kehpart’s teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 11, Palomares/Perez/Kephart teaches the system of claim 1, where Perez further teaches wherein the step of actively facilitating the discussion comprises leading the sub-groups through a series of questions designed to help the decision makers re-evaluate their assessments of desirability of the various decision alternatives (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8)” [pg. 1250, left column, § Change of alternatives; note: See Fig. 8 for series of questions. Examiner is interpreting asking to replace poor alternatives with new ones and assessing if the experts want to update the discussion to be the same as re-evaluating their assessments of desirability of decision alternatives.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Kehpart’s teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 12, Palomares/Perez/Kephart teaches the system of claim 1, where Palomares further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of at least two of the decision alternatives. (“
    PNG
    media_image4.png
    192
    522
    media_image4.png
    Greyscale
 ” [pg. 517, § Definition 1, right column, ¶2; note: Examiner is interpreting an assessment of two different alternatives to be equivalent to giving a rating to at least two of the decision alternatives.])

Regarding claim 13 Palomares/Perez/Kephart teaches the system of claim 1, where Perez further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of a specified subset of the full set of decision alternatives (“Note that the set of alternatives has six restaurants X = {R1,...,R6}, but we suppose that the experts cannot compare all of them altogether. Thus, they will evaluate only four of them (DSsize = 4), i.e., the initial discussion subset will consist of the first four, X’ = {R1,...,R4}.” [pg. 1252, right column, ¶4, lines 1-5; note: Examiner is interpreting experts evaluating the initial subset of alternatives to be equivalent to giving a rating to a specified subset of alternatives.).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Kehpart’s teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 14, Palomares/Perez/Kephart teaches teaches the system of claim 1, where Kephart further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker to evaluate each member of a specified subset of the full set of decision alternatives along a specified set of attributes (“Suppose that human collaborators have interacted with the mergers and acquisitions prototype to bring it to the point depicted in Figure 1, i.e. they have explored the space of acquisition candidates, querying the system for companies with relevant business descriptions and numeric attributes (such as the number of employees and revenue) that fall in desired ranges. During the interleaving of information revealed by Celia with discussions among the collaborators that are in part triggered by that information, the collaborators develop an idea of what company attributes matter most to them, and they invoke the decision table” [pg. 113, left col, ¶2; See further ¶3-4 and Fig. 3]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 15, Palomares/Perez/Kephart teaches the system of claim 1, where Palomares further teaches wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value (“
    PNG
    media_image5.png
    336
    511
    media_image5.png
    Greyscale
” [pg. 522, left column, section 5); note: Examiner is interpreting the unanimity parameter to be the equation on the left, and the right would be the pre-determined threshold value, and the stopping criterion would be used to determine when the decision process will be terminated.])

Regarding claim 17, Palomares/Perez/Kephart teaches the system of claim 2, where Perez further teaches wherein the step of presenting the decision further comprises outputting an assessment of the degree to which that consensus corresponds to provided decision maker preferences (“the prototype lets the user send his/her preferences to the DSS through a mobile device, and the system returns to the expert the final solution or recommendations to increase the CL, depending on the stage of the decision process.” [pg. 1249, left column, bottom para; note Examiner is interpreting this as outputting a final solution (i.e. decision) which takes into account the preferences of the user. As the consensus level (CL) increases, the final decision will be more “consistent” towards the user’s preferences.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Kehpart’s teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 18, Palomares/Perez/Kephart teaches the system of claim 1, where Perez further teaches wherein the step of obtaining input representing the set of decision alternatives comprises actively eliciting from the decision makers a list of decision alternatives (“To do that, the server asks the experts if they agree with the proposed change. If the majority of the experts accept it, the discussion subset of alternatives is updated by changing the worst alternative of the set by the new one or by the first one in the supply list.” [pg. 1251, § Dynamic choice module of alternatives, left column; note: Examiner is interpreting supply list to be a list of decision alternatives. Furthermore actively eliciting would be similar to asking experts what alternatives they want to discuss and updating the supply list to the moderator.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Kehpart’s teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 19, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
and determine a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being above a predetermined acceptance level, reporting the decision to the decision makers (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process.” [pg. 520, right col, § Consensus Control; It is implicit that by moving on to the selection process, the decision would need to be reported to the decision makers in order for a decision to be selected.]);
in response to the degree of consensus being below the predetermined acceptance level (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds.” [pg. 520, right col, § Advice Generation]), actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be determined acceptable to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]);
wherein the step of determining the degree of consensus comprises identifying sub-groups of decision makers that one of agree and disagree with one another across the set of decision alternatives (“
    PNG
    media_image1.png
    94
    493
    media_image1.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would agree with one another. See further: “
    PNG
    media_image2.png
    77
    327
    media_image2.png
    Greyscale
” [pg. 523, § R2., ¶2]); and 
However Palomares fails to explicitly teach fails to explicitly teach A method comprising: in a system comprising one or more processor devices operatively coupled to one or more memory devices and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, the one or more processor devices executing steps comprising:
obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers
Perez teaches A method comprising: in a system [See Figure 11] comprising one or more processor devices operatively coupled to one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], the one or more processor devices executing steps comprising:
and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]
Palomares/Perez fails to explicitly teach obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
Kephart teaches obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication (“To help develop our notion of symbiotic cognitive systems working in partnership with humans, we built a prototype mergers and acquisitions system. The prototype is situated in our laboratory, which contains several cameras, kinects, microphones, input devices such as wands, and displays, including a large 4x4 multi-panel display in the front. (note: corresponds to one or cognitive sensors) As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent) (note: corresponds to multiple modalities of communication), an avatar that represents the system.” [pg. 110, § II. Cognitive M&A Prototype, ¶1; See further figure 1 on pg. 111, “People working with one another and with the mergers and acquisitions prototype to discover companies that match desired criteria, obtain detailed information about likely candidates, and winnow the choices down to a small number that are most suitable.” corresponds to indicators of desirability correspond to the decision alternatives.]) wherein the modalities of communication include a text modality, a voice modality (“Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]), and a visual modality (“As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent), an avatar that represents the system [pg. 110, § II. Cognitive M&A Prototype, ¶1]);   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input (“Figure 2 provides a high-level view of the multi-agent architecture. Over 20 agents communicate with one another via REST APIs and a pub-sub messaging system. The objective of the first part of the flow is command interpretation. Except for the M&A parser agent, all of the agents involved at this stage are entirely general, and could support any other cognitive application. Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel. The system can use either the commercial Dragon Systems speech recognition engine2 or a proprietary one. The M&A parser agent subscribes to the TRANSCRIPT pub-sub channel. Using regular expressions, it processes utterances containing the attention word “Celia” into a JSON structure that captures the type of command and any relevant parameters, and publishes it to the COMMANDS channel…Thus a single request from a user may trigger a cascade of agent-to-agent communication throughout the system, eventually culminating in appropriate activity on the display and/or synthesized speech being played over the speaker.” [pg. 110, § II. Cognitive M&A Prototype, ¶4-5; See further Fig. 2 on pg. 111 discloses architecture combining the data inputs.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 20, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
and determine a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being above a predetermined acceptance level, reporting the decision to the decision makers (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process.” [pg. 520, right col, § Consensus Control; It is implicit that by moving on to the selection process, the decision would need to be reported to the decision makers in order for a decision to be selected.]);
in response to the degree of consensus being below the predetermined acceptance level (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds.” [pg. 520, right col, § Advice Generation]), actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be determined acceptable to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]);
wherein the step of determining the degree of consensus comprises identifying sub-groups of decision makers that one of agree and disagree with one another across the set of decision alternatives (“
    PNG
    media_image1.png
    94
    493
    media_image1.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would agree with one another. See further: “
    PNG
    media_image2.png
    77
    327
    media_image2.png
    Greyscale
” [pg. 523, § R2., ¶2]); and 
However Palomares fails to explicitly teach fails to explicitly teach An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed cause one or more processor devices operatively coupled to one or more memory devices to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, wherein the facilitated decision process comprises: 
obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;      
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers
Perez teaches An article of manufacture [See Figure 11] comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed cause one or more processor devices operatively coupled to one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], wherein the facilitated decision process comprises:
and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]
Palomares/Perez fails to explicitly teach obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
Kephart teaches obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication (“To help develop our notion of symbiotic cognitive systems working in partnership with humans, we built a prototype mergers and acquisitions system. The prototype is situated in our laboratory, which contains several cameras, kinects, microphones, input devices such as wands, and displays, including a large 4x4 multi-panel display in the front. (note: corresponds to one or cognitive sensors) As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent) (note: corresponds to multiple modalities of communication), an avatar that represents the system.” [pg. 110, § II. Cognitive M&A Prototype, ¶1; See further figure 1 on pg. 111, “People working with one another and with the mergers and acquisitions prototype to discover companies that match desired criteria, obtain detailed information about likely candidates, and winnow the choices down to a small number that are most suitable.” corresponds to indicators of desirability correspond to the decision alternatives.]) wherein the modalities of communication include a text modality, a voice modality (“Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]), and a visual modality (“As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent), an avatar that represents the system [pg. 110, § II. Cognitive M&A Prototype, ¶1]);   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input (“Figure 2 provides a high-level view of the multi-agent architecture. Over 20 agents communicate with one another via REST APIs and a pub-sub messaging system. The objective of the first part of the flow is command interpretation. Except for the M&A parser agent, all of the agents involved at this stage are entirely general, and could support any other cognitive application. Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel. The system can use either the commercial Dragon Systems speech recognition engine2 or a proprietary one. The M&A parser agent subscribes to the TRANSCRIPT pub-sub channel. Using regular expressions, it processes utterances containing the attention word “Celia” into a JSON structure that captures the type of command and any relevant parameters, and publishes it to the COMMANDS channel…Thus a single request from a user may trigger a cascade of agent-to-agent communication throughout the system, eventually culminating in appropriate activity on the display and/or synthesized speech being played over the speaker.” [pg. 110, § II. Cognitive M&A Prototype, ¶4-5; See further Fig. 2 on pg. 111 discloses architecture combining the data inputs.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 23, Palomares/Perez/Kephart teaches the method of claim 19, where Palomares further teaches wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value (“
    PNG
    media_image5.png
    336
    511
    media_image5.png
    Greyscale
” [pg. 522, left column, section 5); note: Examiner is interpreting the unanimity parameter to be the equation on the left, and the right would be the pre-determined threshold value, and the stopping criterion would be used to determine when the decision process will be terminated.])

Claims 16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palomares in view of Perez and Kephart and further in view of Cameron et al. (Military Decision Making using Schools of Thought Analysis - A Soft Operational Research Technique, with Numbers, hereinafter "Cameron").

Regarding claim 16, Palomares/Perez/Kephart teaches the system of claim 1, where Perez further teaches wherein the step of identifying the sub-groups of decision makers (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: Examiner is interpreting agents to be identical to decision makers and experts.]) comprises:
However Palomares/Perez/Kephart fails to explicitly teach applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis.
Cameron teaches applying a Kendall-Tau analysis to determine sub-groups of similar decision makers (“A macro was developed in Excel that provides Kendall’s rank correlation coefficient (τb) for all pairs of participants, and for pairing each participant with the group’s ranking by rank sum.” [pg. 6, ¶2, lines 1-2] note: By doing a Kendall-Tau analysis, similar “participants” (decision makers) who show considerable agreement would be grouped together.); and within each sub-group of decision makers (See pg. 6-8 for identifying clusters (i.e. sub groups)), identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. (A representative from the sub-group's ranked options can be discussed. “It may also lead to a renewed discussion of the criteria used to rank the alternatives, as statements of proposed criteria often leave a lot to individual interpretations. In this example, the participants could return to a discussion of their individual interpretations of “anticipated value to their future professional careers”. It may be that, only once the participants have applied some candidate criteria to alternatives, do they realize the interpretations by some participants are at considerable variance with the interpretation of others." [pg. 7, ¶2, lines 3-8; note: Examiner is interpreting this as a ranked pairs analysis.])
Palomares, Perez, Kephart, and Cameron all teach group decision making and are analogous and in the same field of endeavor. Cameron specifically teaches decision analysis techniques used to combine clusters to derive a single group preference. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the group decision making consensus model of Palomares, the mobile decision support system of Perez, and the symbiotic cognitive system of Kephart with the decision analysis techniques of Cameron to identify clusters (sub-groups) of similarly minded decision makers. [Cameron, pg. 2, ¶7]

Regarding claim 24, Palomares/Perez/Kephart teaches the method of claim 19, where Perez further teaches wherein the step of identifying the sub-groups of decision makers (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: Examiner is interpreting agents to be identical to decision makers and experts.]) comprises:
However Palomares/Perez/Kephart fails to explicitly teach applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis.
Cameron teaches applying a Kendall-Tau analysis to determine sub-groups of similar decision makers (“A macro was developed in Excel that provides Kendall’s rank correlation coefficient (τb) for all pairs of participants, and for pairing each participant with the group’s ranking by rank sum.” [pg. 6, ¶2, lines 1-2] note: By doing a Kendall-Tau analysis, similar “participants” (decision makers) who show considerable agreement would be grouped together.); and within each sub-group of decision makers (See pg. 6-8 for identifying clusters (i.e. sub groups)), identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. (A representative from the sub-group's ranked options can be discussed. “It may also lead to a renewed discussion of the criteria used to rank the alternatives, as statements of proposed criteria often leave a lot to individual interpretations. In this example, the participants could return to a discussion of their individual interpretations of “anticipated value to their future professional careers”. It may be that, only once the participants have applied some candidate criteria to alternatives, do they realize the interpretations by some participants are at considerable variance with the interpretation of others." [pg. 7, ¶2, lines 3-8; note: Examiner is interpreting this as a ranked pairs analysis.])
Palomares, Perez, Kephart, and Cameron all teach group decision making and are analogous and in the same field of endeavor. Cameron specifically teaches decision analysis techniques used to combine clusters to derive a single group preference. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the group decision making consensus model of Palomares, the mobile decision support system of Perez, and the symbiotic cognitive system of Kephart with the decision analysis techniques of Cameron to identify clusters (sub-groups) of similarly minded decision makers. [Cameron, pg. 2, ¶7]

Regarding claim 25, Palomares/Perez/Kephart teaches the system of claim 20, where Perez further teaches wherein the step of identifying the sub-groups of decision makers (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: Examiner is interpreting agents to be identical to decision makers and experts.]) comprises:
However Palomares/Perez/Kephart fails to explicitly teach applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis.
Cameron teaches applying a Kendall-Tau analysis to determine sub-groups of similar decision makers (“A macro was developed in Excel that provides Kendall’s rank correlation coefficient (τb) for all pairs of participants, and for pairing each participant with the group’s ranking by rank sum.” [pg. 6, ¶2, lines 1-2] note: By doing a Kendall-Tau analysis, similar “participants” (decision makers) who show considerable agreement would be grouped together.); and within each sub-group of decision makers (See pg. 6-8 for identifying clusters (i.e. sub groups)), identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. (A representative from the sub-group's ranked options can be discussed. “It may also lead to a renewed discussion of the criteria used to rank the alternatives, as statements of proposed criteria often leave a lot to individual interpretations. In this example, the participants could return to a discussion of their individual interpretations of “anticipated value to their future professional careers”. It may be that, only once the participants have applied some candidate criteria to alternatives, do they realize the interpretations by some participants are at considerable variance with the interpretation of others." [pg. 7, ¶2, lines 3-8; note: Examiner is interpreting this as a ranked pairs analysis.])
Palomares, Perez, Kephart, and Cameron all teach group decision making and are analogous and in the same field of endeavor. Cameron specifically teaches decision analysis techniques used to combine clusters to derive a single group preference. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the group decision making consensus model of Palomares, the mobile decision support system of Perez, and the symbiotic cognitive system of Kephart with the decision analysis techniques of Cameron to identify clusters (sub-groups) of similarly minded decision makers. [Cameron, pg. 2, ¶7]

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 101 rejection of claims 1-3, 5-7, 10-20, and 23-25:
In response to applicant’s arguments on pgs. 8-14 regarding the 35 U.S.C. § 101 rejection has been considered but are not persuasive. 

Applicant appears to assert on pg. 8 that amended independent claims 1, 19, and 20 are directed to a specific technical field of computer technology and not directed to an abstract idea. Examiner respectfully disagrees. As set forth in the rejection above, the limitations of obtaining a set of decision alternatives, further obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input and determining a degree of consensus using that information, under the broadest reasonable interpretation, can be interpreted as mental processes. Additionally, reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, interacting with the decision makers, actively facilitating the discussion and actively setting up communication channels between the decision makers are methods of organizing human activity. Therefore, the claims do recite an abstract idea and applicant’s arguments are not persuasive. Please see the updated § 101 rejection above. 

Applicant appears to argue on pg. 9-14 that amended independent claims 1, 19, and 20 are directed to an improvement to computer functionality and provides a technological improvement to the decision making process and thus would be integrated into a practical application. Examiner respectfully disagrees. The claims recite the additional elements of processor/memory/multi-modal synthesis module which are recited at a high level of generality and thus are merely used to apply the judicial exception. Applicant appears to argue on pg. 11 that facilitating the discussion between decision makers by setting up communication channels recites a particular arrangement of elements that is configured to overcome a problem in a specific field of computer technology and that produces a useful and concrete end result. The claims as currently recited are not directed to an improvement in the functioning a processor/memory/computer rather it appears the claims are directed to an improvement to the abstract idea. Improvements to an abstract idea are still considered an abstract idea. Additionally, as noted in the rejection above, the one or more cognitive sensors used to obtain data inputs from the decision makers would be considered an insignificant extra-solution activity and the examiner has provided Berkheimer evidence to support that this step is a well-understood, routine, and conventional step. Furthermore, the multiple modalities of the data input being text, voice, visual are simply more specifics of the judicial exception and do not amount to an integration of the judicial exception into a practical application nor significantly more than the judicial exception. Please see the updated § 101 rejection above. Thus, applicant’s arguments are not persuasive. 

Regarding the rejections under 35 U.S.C. § 103:
Regarding applicant’s arguments on pgs. 14-15 with respect to independent claim 1 that the cited prior art of record fails to explicitly teach “cognitive sensors which collect visual data of decision makers, utilize the visual data as input in a multi-modal synthesis module having logic to synthesize the data input (including the visual data input) to determine a degree of consensus among decision makers and/or or to identify subgroups that agree or disagree with one another” has been considered but are not persuasive. Applicant fails to explicitly and clearly state which specific elements are not taught by the prior art. Simply stating that the collective teachings do not teach the limitations required by claim 1 without further details does not present a persuasive argument. To clarify, as noted above in the prior art rejection, Kephart teaches using cognitive sensors to collect visual, text, and speech data to be input into a multi-modal synthesis module (pg. 110, § II. Cognitive M&A Prototype, ¶4-5]). Additionally, applicant appears to argue the collective teachings of the prior art fails to suggest or teach the step of ““wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers.”. Examiner respectfully disagrees. Applicant simply states the citation from Perez is not equivalent to the limitation recited in claim 1 without further details, which does not present a persuasive argument. Perez discloses on (pg. 1254, left column, ¶2; “Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers)”]). Experts e1, e3, e4 could be interpreted to form a sub-group as they are in agreement with the change. Additionally, Perez discloses “Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] which discloses communication channels being set up for the experts to communicate among each member of the group. Therefore, applicant’s arguments are not persuasive. 

Applicant’s arguments with respect to the rejection of the remainder of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122